Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I and Species A in the reply filed on 10/4/2021 is acknowledged.  Examiner withdraws the election of Species requirement made in the Restriction Requirement dated 08/04/2021 and hereby rejoins claims 6, 9, 17, 26, and 33.  The restriction between Groups I and II is maintained.  Elected claims 1-35 (encompassing Group I) are found allowable herein.  
In view of the withdrawal of the election of Species requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the election of Species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Whelan on 1/13/2021.

The application has been amended as follows: 

IN THE CLAIMS
In claim 1, at line 14, amend as follows: “socket opening facing”
In claim 21, at line 14, amend as follows: “socket opening facing”
Cancel claim 36 and claim 37. 

Allowable Subject Matter
Claims 1-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1-35.
With regard to claims 1 and 21, the closest prior art of record, Snider (US 7,434,494 B1) teaches an elongated drive shank and a reversible socket tool generally consistent with the claimed invention, but Snider does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “a first detent engagement feature located between the second end and the pair of second stop surfaces”, “a first position wherein the shank extends through the second hex socket opening with the socket-mounting end spaced from the first end by a first predetermined distance”, “a second position wherein the socket stop surfaces are abutted against the second stop surface and the shank extends through the second hex socket opening with the socket-mounting end spaced from the first end by a second predetermined distance that is less than the first predetermined distance” and “a 
Specifically, Snider discloses an elongated drive shank having: a socket-mounting end opposite a driver engagement end, a socket stop surface, and a detent, and a reversible socket having: a first end, a second end, a first hex socket opening, a second hex socket opening, a through opening, a first stop surface, a second stop surface, a detent engagement feature located between the first and second stop surfaces. 
Although Snider device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the first and second stop surface of the socket to be inside the socket as instead of the stop surfaces being on the first and second end of the socket. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Claims 2-20 and 22-35 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach nut driving tools somewhat consistent with the claimed invention: Chanconas et al. (US 7,159,491 B1), Feuerstein et al. (US 9,956,670 B2), and Steele et al (US 9,352,455 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085. The examiner can normally be reached Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        


/BRIAN D KELLER/Primary Examiner, Art Unit 3723